DETAILED ACTION

Response to Amendment
	Claims 1 and 9-17 are currently pending.  Claims 2-8 are cancelled.  The previously stated 112, 2nd paragraph rejection of claims 10-15 is withdrawn.  The amended claims do overcome the previously stated 102 and 103 rejections.  However, upon further consideration, claims 1 and 9-17 are rejected under the following new 103 rejections.  This action is made FINAL as necessitated by the amendment.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/10/22 and 5/24/22 were filed after the mailing date of the Non-Final Rejection on 2/9/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: there are several mistakes in the Amendments to the Specification filed on 4/28/20.  On page 1, lines 3 and 4, the phrase “a frame retardant inorganic material which can exist in a stable form and a metastable form” should not be deleted.  On page 1, line 4, there is an extra “a” that was added.  In line 9, the word “first” should not be added.  On page 2, line 1 and pg. 3, line 7, the words “and polyimide” should not be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al (US 2011/0171514) in view of Sung et al (KR 20170007210 A) using (US 2018/0277815) as an equivalent English translation.  
Regarding claims 1, 10, 13, 14, and 16, Nishikawa et al discloses a nonaqueous secondary battery comprising a separator comprising: metallic hydroxide such as aluminum hydroxide; wherein the aluminum hydroxide include a mixed composition of gibbsite (second flame retardant inorganic material) and bayerite (first flame retardant inorganic material); wherein the separator comprises a heat resistant porous layer (organic/inorganic composite porous coating layer) comprising a mixture of inorganic filler (inorganic particles) and a heat resistant resin (binder polymer) coated on a surface of a polyolefin microporous membrane (porous polyolefin substrate); wherein examples of the heat resistant resin include polyimide and cellulose; wherein the aluminum hydroxide (flame retardant inorganic material) is dispersed over the entire separator ([0047],[0048],[0051],[0061],[0073]).
However, Nishikawa et al does not expressly teach a first flame retardant inorganic material in the metastable form that is at least one selected from the group consisting of doyleite and nordstrandite, wherein the first flame retardant inorganic material in the metastable form is at least 5 wt% of an entire content of flame retardant inorganic material (claim 1).
Sung et al discloses aluminum hydroxide particles including bayerite and nordstrandite (first flame retardant inorganic material in the metastable form) ([0038]).  In addition, Doyleite is a known polymorph of gibbsite, nordstrandite, and bayerite (See Wikipedia for Doyleite). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Nishikawa separator to include doyleite or nordstrandite because the substitution of one known type of aluminum hydroxide would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Nishikawa/Sung separator to include a first flame retardant inorganic material in the metastable form that is at least 5 wt% of an entire content of flame retardant inorganic material because it has been held that the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 205 USPQ 215 (CCPA 1980).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454. 456, 105 USPQ 233, 235 (CCPA 1955)).
Regarding claims 11 and 12, Sung et al also discloses separator comprises alumina particles (Al2O3) are added separately from the aluminum hydroxide particles and the alumina particles are high-dielectric inorganic particles having a dielectric constant of 1 or higher ([0032],[0038],[0042],[0045], [0053],[0054],[0056],[0063],[0064]). 
Claims 9, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al in view of Sung et al as applied to claim 1 above, and further in view of Kim et al (EP 2662920 A2).  
Regarding claims 9 and 17, Nishikawa et al as modified by Sung et al does not expressly teach a first retardant inorganic material that is asymmetrically present on one surface of a polyolefin substrate facing either a positive electrode or a negative electrode (claims 9 and 17). 
Kim et al discloses a separation membrane (separator) that is asymmetrically coated on one side to each active material in the anode unit (negative electrode) or the cathode unit (positive electrode), and on the other side to a heat-resistance reinforcing member (first flame retardant inorganic material) ([0022]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Nishikawa/Sung separator to include a first retardant inorganic material that is asymmetrically present on one surface of a polyolefin substrate facing either a positive electrode or a negative electrode in order to give heat-resistance reinforcement against external impact or internal short-circuit, thereby improving battery discharge capacity, life characteristic and safety ([0019]).
Regarding claim 14, Nishikawa et al as modified by Sung et al does not expressly teach a binder polymer that is at least one selected from the group consisting of PVDF and TFE.  
Kim et al discloses a reinforcing member (porous coating layer) comprising a polymer (binder polymer) such as polyimide and polyvinylidene fluoride ([0013],[0014]).
Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made because the disclosure of Kim et al indicates that polyvinylidene fluoride is a suitable material for use as a polymer binder.  The selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use polyvinylidene fluoride.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa in view of Sung et al as applied to claim 13 above, and further in view of Jeon et al (KR 20140136807 A).  
However, Nishikawa et al as modified by Sung et al does not expressly teach a binder polymer further comprises at least one selected from the group consisting of baicalin, luteolin, taxifolin, 5myricetin, quercetin, rutin, catechin, epigallocatechin gallate, butein, piceatannol, a phenolic-based compound comprising tannic acid, pyrogallic acid, amylose, amylopectin, zanthan gum, an aqueous or non-aqueous polymer consisting of fatty acid system. 
Jeon et al discloses a coating layer formed on a polyolefin substrate and having a polymer of a lignin-containing lignin derived phenolic compound; wherein examples of the lignin-containing lignin-derived phenolic compound include catechin, epigallocatechin, quercetin, luteolin, taxifolin, myricetin, rutin, and tannic acid (pg. 3, lines 83-86, pg. 3, line 120 to pg. 4, line 128).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Nishikawa/Sung separator to include catechin, epigallocatechin, quercetin, luteolin, taxifolin, myricetin, rutin, and tannic acid in order to significantly reduce the degree of shrinkage due to heat of the polyolefin separator, thereby improve the stability of the rechargeable battery (pg. 3, lines 80-82).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 1, Nishikawa et al discloses a nonaqueous secondary battery comprising a separator comprising: metallic hydroxide such as aluminum hydroxide; wherein the aluminum hydroxide include a mixed composition of gibbsite (second flame retardant inorganic material) and bayerite (first flame retardant inorganic material).
However, none of the prior art references expressly teach a first flame retardant inorganic material in the metastable form that is at least 5 wt% of an entire content of flame retardant inorganic material.  In addition, Fig. 3 of the present application shows the unexpected result of 95 wt% gibbsite and 5 wt% bayerite (Example) maintaining the surface temperature of the battery at 20°C in the Nail penetration test as compared to only gibbsite (Comparative Example) which shows a surface temperature of the battery that rose sharply.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729 

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729